Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered September 14, 1992, convicting defendant, after a jury trial, of robbery in the first degree and sexual abuse in the first degree, and upon his guilty plea, of attempted assault in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life, 6 years to life, and 2 to 4 years, respectively, unanimously affirmed.
Although the police improperly used a ruse to remove defendant from the privacy of his home to effect a warrantless arrest (People v Torres, 45 AD2d 185, 187), the admission into evidence of the ring found in the police vehicle was proper since the defendant’s abandonment of the ring attenuated the due process violation (see, People v Boodle, 47 NY2d 398, cert denied 444 US 969).
The trial court did not abuse its discretion in refusing to submit the non-inclusory concurrent count in the indictment of criminal possession of stolen property in the fifth degree, where at the pre-summation charge conference there was no objection to dismissal of that count, and neither the People nor defendant mentioned that count in their summation (CPL 300.40 [3] [a]). Concur—Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.